DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 7/1/2019.  This action is made non-final.
3.	Claims 8-20 are pending in the case.  Claims 8 and 15 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent Application No. 16/458278.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
16/279458
16/458278

8. (Original) A system comprising: a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method comprising: receiving a set of user data associated with a user currently reading electronic text on a device, the set of user data indicative of reading retention of the user; analyzing the set of user data to determine whether a retention action should be issued; and executing, in response to determining that the retention action should be issued, the retention action at the device the user is currently reading electronic text on.  
1. A method comprising: receiving a set of user data associated with a user currently reading electronic text on a device, the set of user data indicative of a reading retention of the user; analyzing the set of user data to determine whether a retention action should be issued; and executing, in response to determining that the retention action should be issued, the retention action at the device the user is currently reading electronic text on.  
9. (Original) The system of claim 8, wherein the method performed by the processor further comprises: storing, for the user, a set of historical data indicating previous retention actions issued; determining, using the set of historical data, a previous retention action which was effective for the user; and selecting, in response to determining the previous retention action which was effective, the previous retention action for the user in response to a determination that a second retention action should be issued for the user.  
2. The method of claim 1, wherein the retention action includes changing a font of the electronic text.  
10. (Original) The system of claim 8, wherein the retention action includes scrambling letters of words within the electronic text.  
3. The method of claim 1, wherein analyzing the set of user data includes determining a reading speed of the user, wherein a determination is made that the retention action should be issued in response to the reading speed of the user being a predetermined amount below an average reading speed of the user.  
11. (Original) The system of claim 8, wherein the set of user data includes eye-tracking data, wherein analyzing the set of user data includes determining a reading speed of the user based on the eye-tracking data, wherein determining that the retention action should be issued is completed based on the reading speed of the user falling below a predetermined reading speed threshold.  
4. The method of claim 1, wherein analyzing the set of user data includes determining a biometric reading of the user, wherein a determination is made that the retention action should be issued in response to the biometric reading of the user being a predetermined amount below an average biometric reading of the user.  
12. (Original) The system of claim 8, wherein the retention action includes closing an application running on the device.  
5. The method of claim 1, wherein analyzing the set of user data includes analyzing input interactions, navigation data, and reading speed of the user.  
13. (Original) The system of claim 8, wherein the method performed by the processor further comprises: determining whether the retention action should be reverted based on collecting a second set of user data; and reverting the retention action.  
6. The method of claim 1, wherein analyzing the set of user data includes calculating a retention level based on a plurality of criteria, each of the criteria having a weight.  
14. (Original) The system of claim 8, wherein analyzing the set of user data includes calculating a retention level based on a plurality of criteria, each of the criteria having a weight. 
7. The method of claim 6, wherein a determination is made that the retention action should be issued based on the retention level satisfying a retention level threshold.  
15. (Original) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:  P201808058US013Appl. No. 16/279,458 receiving a set of user data associated with a user currently reading electronic text on a device, the set of user data indicative of a reading retention of the user; analyzing the set of user data to determine whether a retention action should be issued; and executing, in response to determining that the retention action should be issued, the retention action at the device the user is currently reading electronic text on.  
8. The method of claim 1, further comprising: storing, for the user, a set of historical data indicating previous retention actions issued; determining, using the set of historical data, a previous retention action which was effective for the user; and selecting, in response to determining the previous retention action which was effective, the previous retention action for the user in response to a determination that a second retention action should be issued for the user.  
16. (Original) The computer program product of claim 15, wherein analyzing the set of user data includes calculating a retention level based on a plurality of criteria, each of the criteria having a weight.  
9. The method of claim 1, wherein the retention action includes scrambling letters of words within the electronic text.  
17. (Original) The computer program product of claim 16, wherein a determination is made that the retention action should be issued based on the retention level satisfying a retention level threshold.  
10. The method of claim 1, wherein the set of user data includes eye-tracking data, wherein 
analyzing the set of user data includes determining a reading speed of the user based on the eye- P201808058US02Page 36 of 38tracking data, wherein determining that the retention action should be issued is completed based on the reading speed of the user falling below a predetermined reading speed threshold.  
18. (Original) The computer program product of claim 17, wherein the plurality of criteria includes a reading speed criterion, an input interaction criterion, and a navigation data criterion.  
11. The method of claim 1, wherein the retention action includes closing an application running on the device.  
19. (Original) The computer program product of claim 18, wherein the reading speed criterion has a first weight higher than a second weight of the input interaction criterion.  
12. The method of claim 1, further comprising: determining whether the retention action should be reverted based on collecting a second set of user data; and reverting the retention action.
20. (Original) The computer program product of claim 15, wherein the program instructions are downloaded to the computer readable storage medium from a distributed data processing system.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 8, 9, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Chatow (US 20180005539). 
Regarding claim 8, Chatow discloses a system comprising: a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method comprising: 
receiving a set of user data associated with a user currently reading electronic text on a device (it is possible to determine the amount of time that a student spent reading the intervening section 141 of educational content text 140, paragraph 0049), 

analyzing the set of user data to determine whether a retention action should be issued; and executing, in response to determining that the retention action should be issued, the retention action at the device the user is currently reading electronic text on (student user records 413 can also include feedback scores 623. Such feedback score can be based on test performance or feedback received directly from the student user 501. The attention span profile 440 generated by the attention span assessor 411, can be augmented based on the feedback score 623. For example, if the feedback score 623 is +5 minutes, then the length 145 of the sections 141 of the educational content 140 can be increased to account for the additional five minutes of attention span for the student user 501. On the other hand, if the feedback score 623 is negative, for example -5 minutes, then the length 145 of the sections 141 can be decreased to account for the diminished attention span of the student user 501 while reading the corresponding educational content text, paragraph 0059).
Regarding claim 9, Chatow discloses wherein the method performed by the processor further comprises: storing, for the user, a set of historical data indicating previous retention actions issued; determining, using the set of historical data, a previous retention action which was effective for the user; and selecting, in response to determining the previous retention action which was effective, the previous retention action for the user in response to a determination that a second retention action should be issued for the user (student user 
Regarding claim 13, Chatow discloses wherein the method performed by the processor further comprises: determining whether the retention action should be reverted based on collecting a second set of user data; and reverting the retention action (student user records 413 can also include feedback scores 623. Such feedback score can be based on test performance or feedback received directly from the student user 501. The attention span profile 440 generated by the attention span assessor 411, can be augmented based on the feedback score 623. For example, if the feedback score 623 is +5 minutes, then the length 145 of the sections 141 of the educational content 140 can be increased to account for the additional five minutes of attention span for the student user 501. On the other hand, if the feedback score 623 is negative, for example -5 minutes, then the length 145 of the sections 141 can be decreased to account for the diminished attention span of the student user 501 while reading the corresponding educational content text, paragraph 0059).
Regarding claim 15, Chatow discloses a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:  P201808058US013Appl. No. 16/279,458
receiving a set of user data associated with a user currently reading electronic text on a device (it is possible to determine the amount of time that a student spent reading the intervening section 141 of educational content text 140, paragraph 0049), 
the set of user data indicative of a reading retention of the user  (the intervention point 150 may also include mechanisms for evaluating the student user's comprehension and retention of the section 141 of the educational content text 140 with the corresponding length 145, paragraph 0026);
 analyzing the set of user data to determine whether a retention action should be issued; and executing, in response to determining that the retention action should be issued, the retention action at the device the user is currently reading electronic text on (student user records 413 can also include feedback scores 623. Such feedback score can be based on test performance or feedback received directly from the student user 501. The attention span profile 440 generated by the attention span assessor 411, can be augmented based on the feedback score 623. For example, if the feedback score 623 is +5 minutes, then the length 145 of the sections 141 of the educational content 140 can be increased to account for the additional five minutes of attention span for the student user 501. On the other hand, if the feedback score 623 is negative, for example -5 minutes, then the length 145 of the sections 141 
Regarding claim 17, Chatow does not disclose wherein a determination is made that the retention action should be issued based on the retention level satisfying a retention level threshold (In such implementations, the attention span of a particular student user associate with a particular subject can be determined as the time point or time range at which the level of comprehension and/or retention of the subject matter falls below a predetermined or dynamically determined threshold level The attention span profile 440 may also include other academic characteristics of the student user, such as reading speed, grade level, age, indications of actual or potential learning disabilities, and the like, paragraph 0036).
Regarding claim 18, Chatow discloses wherein the plurality of criteria includes a reading speed criterion (In such cases, the reading characteristics relating to the reading speed can be altered to determine reading sections in the resulting hybrid educational document that a particular student user will be able to complete within the time frame of the associated attention span, paragraph 0015), 
an input interaction criterion (in one example, the attention span profile generator 410 can receive input regarding the actual or expected academic capabilities and/or attention span of a particular student user, paragraph 0033), 
and a navigation data criterion ( FIG. 3 depicts an electronic version of a customized hybrid educational document 103 viewed on a computing device 120, such as tablet computer 120-2. In such implementations, the customized hybrid educational document 103 can be rendered on a display device of the computing device 120. Accordingly, the educational content 
Regarding claim 20, Chatow discloses wherein the program instructions are downloaded to the computer readable storage medium from a distributed data processing system (see FIG. 1 and paragraph 0034 – client data is downloaded).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatow in view of Gestetner (US 20090264800). 
Regarding claim 10, Chatow does not disclose wherein the retention action includes scrambling letters of words within the electronic text.  

The combination of Chatow and Gestetner would have resulted in the reading software of Chatow to further incorporate Gestetner’s teachings to incorporate scrambling words to bring further attention to a user.  One would have been motivated to have combined the teachings as a user in Chatow is already involved with increasing reading ability and allowing a user to bring further attention to the reading material would have enhanced the ability of the user.  Therefore, the combination would have been predictable to one of ordinary art as the invention would have been a predictable result. 
9.	Claim 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatow in view of Feris (US 20170168703).  
Regarding claim 11, Chatow does not disclose wherein the set of user data includes eye-tracking data, wherein analyzing the set of user data includes determining a reading speed of the user based on the eye-tracking data, wherein determining that the retention action should be issued is completed based on the reading speed of the user falling below a predetermined reading speed threshold.  
However, Feris discloses wherein eye gaze tracking performed via gaze tracking module 308 can be used to measure the user reading speed in order to change the parameters of the scrollbar. For example, depending on the reading speed, or the eye gaze location in the screen, the scrollbar may be adjusted to be less/more sensitive. When the system detects erratic eye movement or rapid blinking, which may indicate agitation or fatigue, the speed, size and other 
The combination of Chatow and Feris would have resulted in the reading software of Chatow to further incorporate Feris’ teachings of eye gaze to bring further attention to a user.  One would have been motivated to have combined the teachings as a user in Chatow is already involved with increasing reading ability and allowing a user to bring further attention to the reading material would have enhanced the ability of the user.  Therefore, the combination would have been predictable to one of ordinary art as the invention would have been a predictable result. 
10.	Claim 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatow in view of Kannan (US 20160203002). 
Regarding claim 12, Chatow does not disclose wherein the retention action includes closing an application running on the device.  
However, Kannan discloses wherein when the digital personal assistant transitions control to the application, loading the application and its user interface into memory can take a perceptible amount of time. The delay can potentially impact the user's productivity, such as by delaying the user from accomplishing a follow-on task and/or by interrupting the user's train of thought. For example, the user's attention can be directed to closing the application before returning to the user interface of the digital personal assistant (paragraph 0022).
. 
11.	Claim 14, 16, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatow in view of Ansari (US 20170287335).
Regarding claim 14, Chatow does not disclose wherein analyzing the set of user data includes calculating a retention level based on a plurality of criteria, each of the criteria having a weight.  
However, Ansari discloses wherein a user can establish a rule that can implement an evaluation based upon a preferred hierarchy (e.g., weight) of criteria that affects the insurance policy. For example, the rule can be constructed to evaluate the criteria based upon predetermined thresholds, wherein if such criteria does not comply with set thresholds, the system can further evaluate another criteria or attribute(s) to validate the status (e.g., "accept" or "reject" the insurance bid and operate the switching component based thereon). It is to be appreciated that any of the attributes utilized in accordance with the subject invention can be programmed into a rule-based implementation scheme (paragraph 0284).
The combination of Chatow and Ansari would have resulted in the reading software of Chatow to further incorporate Ansari’s teachings of weighing criteria for retention to bring 
Regarding claim 16, Chatow does not disclose wherein analyzing the set of user data includes calculating a retention level based on a plurality of criteria, each of the criteria having a weight.  
However, Ansari discloses wherein a user can establish a rule that can implement an evaluation based upon a preferred hierarchy (e.g., weight) of criteria that affects the insurance policy. For example, the rule can be constructed to evaluate the criteria based upon predetermined thresholds, wherein if such criteria does not comply with set thresholds, the system can further evaluate another criteria or attribute(s) to validate the status (e.g., "accept" or "reject" the insurance bid and operate the switching component based thereon). It is to be appreciated that any of the attributes utilized in accordance with the subject invention can be programmed into a rule-based implementation scheme (paragraph 0284).
The combination of Chatow and Ansari would have resulted in the reading software of Chatow to further incorporate Ansari’s teachings of weighing criteria for retention to bring further attention to a user.  One would have been motivated to have combined the teachings as a user in Chatow is already involved with increasing reading ability and allowing a user to bring further attention to the reading material would have enhanced the ability of the user.  
Regarding claim 19, Chatow does not disclose wherein the reading speed criterion has a first weight higher than a second weight of the input interaction criterion.  
However, Ansari discloses wherein a user can establish a rule that can implement an evaluation based upon a preferred hierarchy (e.g., weight) of criteria that affects the insurance policy. For example, the rule can be constructed to evaluate the criteria based upon predetermined thresholds, wherein if such criteria does not comply with set thresholds, the system can further evaluate another criteria or attribute(s) to validate the status (e.g., "accept" or "reject" the insurance bid and operate the switching component based thereon). It is to be appreciated that any of the attributes utilized in accordance with the subject invention can be programmed into a rule-based implementation scheme (paragraph 0284).
The combination of Chatow and Ansari would have resulted in the reading software of Chatow to further incorporate Ansari’s teachings of weighing criteria for retention to bring further attention to a user.  One would have been motivated to have combined the teachings as a user in Chatow is already involved with increasing reading ability and allowing a user to bring further attention to the reading material would have enhanced the ability of the user.  Therefore, the combination would have been predictable to one of ordinary art as the invention would have been a predictable result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174